Title: To Thomas Jefferson from André Limozin, 16 October 1785
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 16th. october 1785

You will find here annexed three Bills of Lading for the Box and three Trunks of Books you have sent me for Virginia, and  which I have shipp’d on board the Eolus Le Paon Master. That Ship is saild this Morning and as she is consignd in Portsmouth to Mr. Thoms. Brown, I have desird him to forward these Books as directed by the bills of Lading. I have the Honor to be with the highest regard your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

